Election/Restrictions
Amended claim 1 allowable. The restriction requirement between Inventions I-II, Species A-F, as set forth in the Office action mailed on 6/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/30/2020 is withdrawn. Amended claims 17-20, directed to a non-elected Invention/Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darla A. Graff on 5/21/2021.



(Currently amended) A device (1) for absorbing water from a gas comprising:
a first housing (2) having a first gas inlet (4) and a first gas outlet (5), at least one means for dispensing a liquid desiccant (7) wherein said means is a cooling pad or evaporator pad, optionally means (9) for increasing a contact time and contact area between the gas and the liquid desiccant wherein the means (9) for increasing the contact time and contact area between the gas and the liquid desiccant is in a form of baffles, particles or beads or a bed of particles or beads, optionally a demister (11) arranged after the means for dispensing a liquid desiccant (7) in the direction of the gas flow and a liquid desiccant collecting part (13) having an outlet (15); 
whereby the device (1) is configured to allow a gas to flow from the first gas inlet (4) of the first housing, optionally via means (9) for increasing the contact time and contact area between the gas and the liquid desiccant and to exit through the first gas outlet (5) and whereby the device is configured to allow the liquid desiccant to be dispensed and brought into contact with the gas flow and collected at the desiccant collecting part (13);
at least one second housing (21) comprising a first inlet (22), a first outlet (30), a second heating device (23), a second heat exchanger configured to heat the liquid desiccant in the second housing to produce vapour (W1), wherein the second heat exchanger (29) has an inlet and an outlet (28) and wherein the second heat exchanger is in thermal contact with the liquid desiccant in the second housing (21), wherein the second housing (21) communicates with a compressor (27), wherein the compressor (27) is configured to compress the vapour (W1) from the second housing;
optionally a primary first heat exchanger (19) having a first inlet (18) communicating with the outlet (15) of the liquid desiccant collecting part (13), a first outlet communicating with the first inlet (22) of the second housing (21), a second inlet (32) communicating with the 
wherein at least one pump is arranged in the device configured to facilitate a flow of the liquid desiccant from the outlet (15) of the liquid desiccant collecting part (13) to the means for dispensing a liquid desiccant (7); and
a control unit (36) configured to adjust a pressure of the at least one pump (34), an amount of heat added by the second heating device (23) to the liquid desiccant in the second housing (21) and adjust a working pressure of the compressor (27) in relation to an amount of gas entering the first inlet (4) and an amount of water in said gas in order to adjust the amount of water exiting the outlet (28) of the second heat exchanger; and 
whereby the device is configured to allow the liquid desiccant exiting outlet (15) of the liquid desiccant collecting part (13) to optionally enter the primary first heat exchanger (19) via the first inlet (18), and into the second housing (21) via the first inlet (22), and to allow a liquid desiccant to exit the second housing (21) via the first outlet (30) to the optionally primary first heat exchanger (19) via the second inlet (32) and exit the primary first heat exchanger (19) via the second outlet (33) to the means for dispensing the liquid desiccant (7); wherein the device is further configured to heat the liquid desiccant in the second housing (21) with the second heat exchanger (29) to generate vapour; wherein the device is configured to allow the vapour to be compressed in the compressor (27) and wherein the vapour is allowed to condense in the second heat exchanger (29) and exit through the outlet (28). 

6. 	 (Cancelled) 

17.	(Currently amended) The device according to claim 1, which is an air cooler further comprising a humidifier comprising a third housing (38) having a first inlet (40) and first outlet (42), means for dispensing water (44), optionally means (48) for increasing the contact time and contact area between the gas and the water, optionally a demister arranged after the means for dispensing water (46), a water collecting part (50) having an outlet (52) wherein the first gas outlet (5) of the first housing communicates with the first inlet (40) of the third housing (38).
device according to claim 17 wherein the means for dispensing water (44) is arranged so that 

19.	(Currently amended) The device according to claim 17 further comprising a humidifier comprising a third housing (38) having a first inlet (40) and first outlet (42), and means for dispensing the water (44), 
wherein the third housing (38) comprises a part configured to allow a horizontal gas flow and wherein the means for dispensing the water (44) is arranged in said part and wherein the means for dispensing the water (44) is arranged so that the dispensing of water is done essentially in the direction of the gas flow; 
wherein the means for dispensing water (44) communicates with the second outlet (31) ofa secondary first heat exchanger (19’);
wherein the air cooler further comprises a cooling device (60) wherein the cooling device communicates with each of the second outlet (33) of the primary first heat exchanger, the second outlet (31) of the secondary first heat exchanger and/or the water collecting part (50), and the desiccant collecting part (13) and wherein the cooling device is arranged prior to the means for dispensing a liquid desiccant (7) and the means for dispensing water (44) in the direction of the flow of the liquid desiccant and water respectively;
wherein the air cooler further comprises optionally a restrictor (66) arranged between the second outlet (31) of the secondary first heat exchanger (19’) and the cooling device (60); and
wherein the air cooler comprises a pump (68) a pump arranged between the cooling device (60) and 
wherein the first gas outlet (5) of the first housing communicates with the first inlet (40) of the third housing (38).

device according to claim 17 wherein the second heat exchanger is arranged inside of the second housing (21). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered rejections under 35 USC 112 are withdrawn. Amended claim 1 is allowable over the prior art of record. For example, King in view of Maeda, Yoshito, or Muller do not teach a control unit (e.g. a controller) that controls the pressure of the compressor in response to a measured amount of gas entering the first inlet (of the first housing) and a measured amount of water in the gas; absent impermissible hindsight it would not have been obvious to modify King to comprise said control unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Steve S TANENBAUM/Examiner, Art Unit 3763